         Case 1:20-cv-09840-GHW Document 21 Filed 01/06/21 Page 1 of 2



UNITED STATES DISTRICT COURT                                      USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                  ELECTRONICALLY FILED
 PETER RODRIGUEZ,                                                 DOC #:
                                                                  DATE FILED: 1/6/2021
                                   Plaintiff,

                       -against-
                                                                    20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                      ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

       It is hereby ORDERED that all parties appear via telephone a teleconference on January

19, 2021 at 1:00 p.m. regarding Plaintiff’s December 23, 2020 letter. Dkt. No. 20.

       IT IS FURTHER ORDERED that the Warden or other official in charge of the George R.

Vierno Center produce Peter Derek Rodriguez, DIN 3491603090, on January 19, 2021, no later than

1:00 p.m., to a suitable location within the George R. Vierno Center that is equipped with a

telephone, for the purpose of participating by telephone in a conference with the Court and defense

counsel. The parties are directed to use the Court’s designated conference line at (888) 557-8511,

and enter Access Code 747-0200, followed by the pound (#) key. If this time and date presents an

inconvenience, the Warden or the Warden’s designee should promptly inform Chambers by calling

the Courtroom Deputy at (212) 805-0296.

       Defense counsel must: (1) send this order to the Warden immediately; (2) contact the

correctional facility identified above to determine the telephone number at which the plaintiff will be

reachable at the time and date of the conference; and (3) telephone the Court with the plaintiff on

the line at the time and date of the conference.
          Case 1:20-cv-09840-GHW Document 21 Filed 01/06/21 Page 2 of 2



         The Clerk of Court is directed to mail a copy of this order to Plaintiff.

         SO ORDERED.

Dated:     January 6, 2021


                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                    2
